Citation Nr: 0110778	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  95-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
At Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1962 to 
December 1963, and from January 1964 to October 1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1996 rating decision by 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This appeal was previously 
remanded by the Board in April 1999.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted assistance 
provisions to be more beneficial to the veteran.  

In looking to whether or not there has been substantial 
compliance with the newly enacted legislation, the Board 
notes that although the veteran has been afforded VA 
examinations as well as a recent social and industrial 
survey, there have been no clear distinctions made by the 
examiners as to the effect of the veteran's major service-
connected disability, PTSD, on his ability to secure and 
follow a substantially gainful occupation as opposed to 
nonservice-connected disorders.  

The Board observes that the November 1999 VA social and 
industrial survey appears to indicate that the veteran was 
capable of employment.  However, it is unclear whether such 
employment capability would be properly classified as 
"marginal" employment or "substantially gainful" 
employment.  Further, it is also unclear whether the 
employment limitations referenced in the November 1999 report 
were due to service or nonservice-connected disabilities.  
For example, the examiner noted that the veteran had problems 
with ambulation and dizziness, neither of which are service-
connected disabilities.  

The Board acknowledges the fact that the case has been 
previously remanded.  However, while the Board regrets 
further delay in appellate review, the Board finds that 
further clarification of the pertinent evidence is necessary, 
especially in light of the assistance to the claimant 
provisions of the Veterans Claims Assistance Act of 2000. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
file and take appropriate action to 
comply with the assistance/notice 
provisions of the Veterans Claims 
Act of 2000.  All pertinent VA and 
private medical records and other 
pertinent evidence not already in 
the claims file should be obtained 
and made of record. 

2.  The RO should furnish the claims 
file to the examiner who conducted 
the November 1999 Social Survey 
examination, and request that she 
review the file and her report and 
state opinions in response to the 
following:  is the veteran unable to 
secure or follow a substantially 
gainful occupation?  If so, is the 
inability to secure or follow a 
substantially gainful occupation due 
solely to his service-connected 
disabilities?  A complete rationale 
for all opinions expressed should be 
provided. 

3.  The veteran should be scheduled 
for a VA psychiatric examination to 
ascertain the impact of his service-
connected disability on his ability 
to secure and follow a substantially 
gainful occupation.  It is 
imperative that the claims file be 
made available to the examiner for 
review in connection with the 
examination.  The examiner should 
report all clinical findings and 
offer an opinion on the industrial 
impairment due solely to the PTSD.  
If possible, a Global Assessment of 
Functioning (GAF) score due solely 
to PTSD is requested.  

4.  The RO should then review the 
expanded record and determine 
whether the veteran's claim can be 
granted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000 and to ensure an 
adequate record for appellate review.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



